Citation Nr: 9900189	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-33 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of entitlement to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1973.  He died on December [redacted], 1993, at the age of 
62.  The appellant claims to be the veterans surviving 
spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 determination by the VA 
Regional Office (RO) in Waco, Texas.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the appellant contends that, despite the absence 
of a divorce decree from her first husband, the VA should 
recognize her as the veterans surviving spouse for the 
purposes of VA death benefits.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record supports 
recognition of the appellant as the surviving spouse of the 
veteran for VA purposes.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the RO.

2. The appellant and the veteran were married in March 1973 
in the State of Texas, and lived together in Texas until 
his death in December 1993.

3. The appellant's marriage to the veteran in March 1973 was 
valid under the laws of the State of Texas.


CONCLUSION OF LAW

The veteran's marriage to the appellant is presumed to have 
been valid.  38 U.S.C.A. §§ 101, 103 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.1(j), 3.52, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran had service from February 
1958 to February 1973.  On December [redacted], 1993, he 
died from respiratory failure as the immediate cause of death.  
Pulmonary edema and non small cell cancer, primary cite 
unknown, were the underlying causes of his death.  He was 62 
years of age.

In connection with another claim for VA benefits filed by the 
veteran during his lifetime, he submitted a copy of a 
marriage license, indicating that he and the appellant were 
married in March 1973 in the State of Texas, as well as a 
copy of a birth certificate which reflects that the veteran 
was the father and the appellant was the mother of a child 
born in Texas.

On her January 1994 application for VA benefits, the 
appellant indicated that the veteran had been married once, 
to the appellant, and she had been married three times.  Her 
first marriage was to B.M., her second marriage was to M.W., 
and her third marriage was to the veteran.  She reported that 
her marriage to the veteran ended by his death; however, she 
did not specify how her first two marriages ended.  

By letter dated in August 1994, the RO asked the appellant 
for more information, including certified copies of the 
public records for all marriages and terminations of 
marriages for both the appellant and the veteran.  

In January 1995 the RO received the Original Petition of 
divorce for the appellant and her second husband, M.W.; a 
copy of the Certificate of Death for M.W., which reflected 
that his date of death was in July 1986 and he had been 
divorced from the appellant; a duplicate of the Certificate 
of Death for the veteran; and a duplicate of the marriage 
license for herself and the veteran.  

An April 1996 Report of Contact, VA Form 119, shows that 
telephone contact with the appellant was made at which time 
she reported that she would send a divorce decree from her 
first husband, B.M.  

A May 1997 letter to the RO from the appellant included the 
following:

My previous marriage to [B.M.] was dissolved when 
he left one month after our marriage.  All efforts 
to locate him through his family and friends have 
been to no avail, therefore no Divorce Decree was 
ever obtained.  

I was legally married to [the veteran] from March 
3, 1973 until his death on December [redacted] 1993.  

My previous marriages to B.M. and M.W. should not 
impede the decision process of my claim, since the 
State of Texas Family Code is very explicit on 
these matters.  

The appellant went on to quote section 2.01 from the 
Texas Family Code which, in essence, stated that the 
policy of the state was to preserve and uphold each 
marriage against claims of invalidity unless strong 
reasons existed for holding it void or voidable.  Tex. 
Fam. Code Ann. § 2.01 (West 1989 & Supp. 1993).  The 
Board notes that section 1 of Acts 1997 repealed this 
section of the Texas Family Code and reenacted Title 1 
of the Family Code to include section 1.101, which 
essentially amends section 2.01 and provides as follows:  

Every Marriage Presumed Valid

In order to promote the public health and welfare 
and to provide the necessary records, this code 
specifies detailed rules to be followed in 
establishing the marriage relationship.  However, 
in order to provide stability for those entering 
into the marriage relationship in good faith and to 
provide an orderly determination of parentage and 
security for the children of the relationship, it 
is the policy of this state to preserve and uphold 
each marriage against claims of invalidity unless 
strong reasons exist for holding the marriage void 
or voidable.  Therefore, every marriage entered 
into in this state is presumed to be valid unless 
expressly made void by Chapter 6 or unless 
expressly made voidable by Chapter 6 and annulled 
as provided by that chapter.  

Recodified as amended at Tex. Fam. Code Ann. § 1.101 
(West 1989 & Supp. 1998).

Upon consideration of the foregoing, in July 1997, the 
RO determined that the evidence did not show that the 
appellants marriage to the veteran met the requirements 
of law for basic eligibility and her claim was denied.  
She disagreed with this determination and proceeded with 
the present appeal.  

In her Appeal to Board of Veterans' Appeals, VA Form 9, 
the appellant reiterated the arguments which she had 
previously communicated to the RO and added that her 
first husband, B.M., had abandoned her one month after 
their marriage with no explanation.  She further stated 
that [h]is whereabouts for the past forty years is 
unknown, therefore, no divorce decree was ever 
obtained.

Analysis:  The determination of whether the appellant is the 
veteran's lawful surviving spouse for the purpose of 
receiving VA benefits depends upon whether she had an 
existing valid marriage to the veteran at the time of his 
death.  Pursuant to 38 C.F.R. § 3.1(j), the validity of the 
marriage is to be determined by applying "the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued."

The appellant submitted a marriage license for herself and 
the veteran from the State of Texas.  In addition, the 
veteran's death certificate indicates that both he and the 
appellant lived in the State of Texas at the time of his 
death.  Under Texas law, when a person has contracted 
successive marriages, a presumption arises in favor of the 
validity of the most recent marriage.  Specifically, the 
Texas Family Code provides that, when two or more marriages 
of a person to different spouses are alleged, the most recent 
marriage is presumed to be valid as against each marriage 
that precedes the most recent marriage until one who asserts 
the validity of a prior marriage proves the validity of the 
prior marriage.  Tex. Fam. Code Ann. § 1.102 (West 1989 & 
Supp. 1997).  Additionally, the Court of Civil Appeals of 
Texas has held that, where a person has remarried, the 
presumption arises that the previous marriage has been 
dissolved at the time of the subsequent marriage and the 
person attacking the validity of the subsequent marriage has 
the burden of overcoming this presumption by proving that the 
previous marriage had not been dissolved by annulment, 
divorce, or death of the previous spouse.  Snyder v. Schill, 
388 S.W.2d 208 (1964); see also Hudspeth v. Hudspeth, 198 
S.W.2d 768, 769 (1946).

Moreover, it is recognized in Texas law that the strength 
of the presumption in favor of the validity of a marriage 
increases with the lapse of time.  Watson v. Todd, 322 S.W.2d 
422 (1959).  The Board notes that Texas courts have held that 
the presumption that the second marriage is valid is grounded 
on policy favoring morality, innocence, marriage, and 
legitimacy.  This presumption must prevail until rebutted by 
evidence which negative the effective operation of every 
possible means by which a dissolution of the prior marriage 
could have taken place.  See Hudspeth.  The strength of the 
presumption increases from the lapse of time.  The fact that 
legitimacy of a child may be involved is a factor in 
sustaining validity of the marriage.  Snyder v. Schill, 388 
S.W.2d 208 (1964); see also Claverias Estate v. Claveria, 
615 S.W.2d 164 (1981).

Acknowledging that the appellant has not obtained a divorce 
from her first husband, B.M., the Board nevertheless 
concludes that her marriage to the veteran was valid under 
Texas law.  As provided under 38 C.F.R. § 3.1(j), in 
determining whether the appellant was the spouse of the 
veteran, their marriage shall be proven as valid according to 
the law of the place where they resided at the time of their 
marriage and the place where they continued to reside until 
the veteran's death.  As discussed earlier, under Texas law, 
a presumption arises in favor of the validity of the most 
recent marriage, that is, it must be presumed that the 
previous marriage has been dissolved by death, divorce or 
annulment, and this presumption is strengthened with the 
lapse of time.  In this regard, the Board notes that the 
veteran submitted a copy of the marriage license for himself 
and the appellant prior to his death.  The appellant was 
identified as his wife on his death certificate.  B.M. had 
abandoned the appellant in 1956 (seventeen years prior to her 
marriage to the veteran).  She had no knowledge of his 
whereabouts since 1956 when she and the veteran were married 
in March 1973.  They lived as husband and wife from 1973 
until his death in December 1993, and a child was born of 
this marriage.  The legal presumption that the appellants 
marriage to the veteran is valid must prevail until rebutted 
by evidence which negates the effective operation of every 
possible means by which a dissolution of the prior marriage 
could have taken place.  The burden is on the person 
attacking the validity of the second marriage to prove that 
the first has not been dissolved.  The Texas court in 
Hudspeth held that the appellants testimony that she never 
obtained a divorce from her first husband and that she had 
never been served with a citation in a divorce suit brought 
by him was insufficient to negate a divorce obtained by the 
first husband on a citation by publication.  It is not shown 
in this case that B.M. never obtained a divorce from the 
appellant, or that B.M. was alive when the appellant married 
the veteran.  Thus, as the appellants marriage to her first 
husband, B.M., is presumed to have been dissolved and her 
second marriage ended in divorce, the appellants third 
marriage to the veteran is accepted as valid for the purpose 
of establishing entitlement to VA benefits.

In view of the foregoing, the Board concludes that the 
appellant and veteran entered into a valid marriage.  
Therefore, the appellant's claim of entitlement to 
recognition as the surviving spouse of the veteran for VA 
purposes is established.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
